PER CURIAM.
Lisa and Ronald Hosman appeal from a judgment dismissing their tort action against *644North Dakota State University and William Blain, Randall Hedge, and John Does, individually and in their capacities as employees of the State of North Dakota. We reverse and remand for further proceedings.
In Bulman v. Hulstrand Construction Co., 521 N.W.2d 632 (N.D.1994), we abolished the sovereign immunity of the State. We applied our decision to the parties to that proceeding. We also apply Bulman to this contemporaneous case.
We reverse the judgment of dismissal and we remand for proceedings consistent with our decision in Bulman.
MESCHKE, LEVINE, NEUMANN, and SANDSTROM, JJ., concur.